Name: Commission Implementing Regulation (EU) 2017/778 of 4 May 2017 amending for the 267th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  international affairs;  international trade;  civil law
 Date Published: nan

 5.5.2017 EN Official Journal of the European Union L 116/26 COMMISSION IMPLEMENTING REGULATION (EU) 2017/778 of 4 May 2017 amending for the 267th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 28 April 2017 and 1 May 2017, the Sanctions Committee of the United Nations Security Council decided to remove three natural persons from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2017. For the Commission, On behalf of the President Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002, the following entries under the heading Natural persons are deleted: Fritz Martin Gelowicz (alias Robert Konars, (b) Markus Gebert, (c) Malik, (d) Benzl, (e) Bentley). Address: BÃ ¶finger Weg 20, 89075 Ulm, Germany (previous address). Date of birth: (a) 1.9.1979, (b) 10.4.1979. Place of birth: (a) Munich, Germany; (b) LiÃ ¨ge, Belgium. Nationality: German. Passport No: 7020069907 (German passport issued in Ulm, Germany, expired on 11 May 2010). National identification No: 7020783883 (German Federal Identity Card, issued in Ulm, Germany, expired on 10.6.2008). Other information: (a) Associated with the Islamic Jihad Union (IJU), also known as the Islamic Jihad Group; (b) Associated with Daniel Martin Schneider and Adem Yilmaz; (c) In detention in Germany as of June 2010. Date of designation referred to in Article 2a (4) (b): 27.10.2008. Ata Abdoulaziz Rashid (alias (a) Ata Abdoul Aziz Barzingy, (b) Abdoulaziz Ata Rashid). Date of birth: 1.12.1973. Place of birth: Sulaimaniya, Iraq. Nationality: Iraqi. Address: Germany. National identification no: Ration card 6110922. Other information: Mother's name: Khadija Majid Mohammed. Date of designation referred to in Article 7d(2)(i): 6.12.2005. Dieman Abdulkadir Izzat (alias Deiman Alhasenben Ali Aljabbari). Address: Bavaria, Germany. Date of birth: 4.7.1965. Place of birth: Kirkuk, Iraq. Nationality: Iraqi. Passport No: German travel document ( Reiseausweis ) A 0141062 (revoked as at Sep.2012). Date of designation referred to in Article 2a (4) (b): 6.12.2005.